—In a proceeding pursuant to Election Law article 16 to invalidate petitions designating Jason L. Benedetto, Frank P. Cappotelli, and Thomas J. Morris as candidates in a primary election to be held on March 7, 1996, for the Republican Party party positions of delegates and Margaret G. Hiza, Martin J. Phillips, and Robert G. White as alternate delegates respectively, for the 13th Congressional District to the 1996 Republican National Convention, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated January 30, 1996, which, after a hearing, denied the application and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The court properly dismissed the proceeding on the ground that the appellant did not have standing to bring the proceeding (see, Matter of Sgambati v New York City Bd. of Elections, 224 AD2d 564 [decided herewith]).
In light of our determination, we need not reach the parties’ remaining contentions. Bracken, J. P., Sullivan, Santucci, Hart and Krausman, JJ., concur.